The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       April 23, 2015

                                   No. 04-14-00246-CR

                               Destyn David FREDERICK,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 81st Judicial District Court, La Salle County, Texas
                            Trial Court No. 11-09-00041-CRL
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is deemed filed as of April 20, 2015.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of April, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court